Filed 11/20/19                                      Case 16-10015                                      Doc 784


        1   4
            WANGER JONES HELSLEY PC
        2   265 E. River Park Circle, Suite 3 I 0
            Fresno, California 93720
        3   Telephone: (559) 233-4800
            Facsimi le: (559) 233-9330
        4
            Oliver W. Wanger #40331
        5   Christopher A. Lisieski #321862
        6

        7   Attorneys for Creditors, HEAL THCARE CONGLOMERATE AS SOCIATES, LLC and VI
                              HEALTHCARE FINANCE, INC.
        8

        9
                                            UNITED STATES BANKRUPTCY COURT
       10
                                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
       11
            In re                                                Case No. 16-bk-10015-FEC
       12
       13   SOUTHERN INYO HEALTHCARE                             Chapter 9
            DISTRICT,
       14                                                        DC No.: FEC-5
                               Debtor,
       15                                                        CREDITORS', HEALTHCARE
                                                                 CONGLOMERATE ASSOCIATES, LLC
       16
                                                                 AND VI HEALTHCARE FINANCE,
       17                                                        INC.'S, RESPONSE TO ORDER TO
                                                                 SHOW CAUSE AND OPPOSITION TO
       18                                                        DISMISSAL
       19                                                        DATE: December 4, 2019
       20
                                                                 TIME: 9:00 a.m.
                                                                 PLACE: 501 I Street
       21                                                               Sacramento, California 95814
                                                                        Courtroom 28
       22

       23

       24

       25

       26

       27

       28

             {7977/002/0 I031585.DOCX}                       I
                        CREDITORS' RESPONSE TO ORDER TO SHOW CAUSE AND OPPOSITION TO DISMISSAL
Filed 11/20/19                                      Case 16-10015                                                  Doc 784


        1           TO THE HONORABLE FREDERICK E. CLEMENT, UNITED STATES BANKRUPTCY

        2 JUDGE:

        3           PLEASE TAKE NOTICE THAT CREDITORS Healthcare Conglomerate Associates, LLC

        4 ("HCCA") and Vi Healthcare Finance, Inc. ("Vi"), collectively refened to hereafter as "Creditors,"

        5 hereby file the following Response to the Comt's Order to Show ("Response"). On November 7,

        6 2019, this Comt filed an Order to Show Cause ("OSC") as to why the Debtor Southern Inyo

        7 Healthcare District' s ("District") bankruptcy case should not be dismissed for cause. (See Doc. No.

        8 751 .) That OSC states that "opposition shall be presented in writing and filed not later than November

        9 20, 2019." (Id) Creditors HCCA and Vi now write to support the District's opposition to this OSC,

       10 and to request that the Court permit the District's bankruptcy plan to move forward in the interests of

       11 justice, to allow creditors to be paid, and for the benefit of the Southern Inyo community at large.

       12 These creditors agree in principle with the District's opposition that in this Chapter 9 case that the

       13   Court lacks legal authority to dismiss the case under the totality of circumstances.

       14           The District's Third Amended Plan for the Adjustment of Debts for Southern Inyo Healthcare

       15   District (the "Plan") was filed on November 8, 2019. (Doc. No. 754.) As is recited in the Plan, the

       16   District faced earnings shortfalls throughout 2014 and 2015, culminating in the resignation of the CEO

       17 and the entire District board in December 2015 and the shutdown of the hospital. HCCA began

       18   assisting the District with reorganization and restructuring beginning in January 2016; brought the

       19 District back to life, including the filing of a voluntary Chapter 9 bankrnptcy petition. HCCA and the

       20   District entered into a Management Services Agreement ("MSA"), pursuant to which HCCA was to

       21   manage the District through a Restructuring Officer, Alan Germany, and to perform various tasks to

       22   assist operations.

       23           Additionally, during the time it was managmg the hospital, based on financial needs of

       24 necessity, the District elected to enter into a line of credit with Vi to permit continued operation of and

       25   to keep open the doors of the hospital. HCCA and Vi' s involvement with the District came at a time

       26 when the hospital had already shut down and no entities were willing to lend the District money, due

       27   to the extreme risk of such a loan. All told, HCCA and Vi loaned more than three million dollars to

       28   attempt to salvage a failing hospital in an underserved part of the state, which has not yet been repaid.

            {7977/002/01031585.DOCX}                             2
                       CREDITORS' RESPONSE TO ORDER TO SHOW CAUSE AND OPPOSITION TO DISMISSAL
Filed 11/20/19                                       Case 16-10015                                                  Doc 784


        1           Although disputes arose between the District, HCCA and Vi as to HCCA's duties under the

        2 MSA, the Parties have reached agreement on a settlement. See Notice of Settlement filed November

        3 20, 2019, to reach a reasonable resolution of all their disputes to permit HCCA and Vi to receive

        4 partial payment in exchange for releases of Vi's security of the District's tax revenues to facilitate

        5 performance of the proposed Plan to protect the greater Southern Inyo community to enable the

        6 continued operation of the hospital and its related operating facilities.

        7           Since Chapter 9 bankruptcies do not include a liquidation analysis, the analysis of whether the

        8 Plan is in the best interest of the creditors must ask whether the creditors would be in a better position

        9 if the case were simply dismissed and each creditor was allowed to pursue state court remedies. See In

       10 re City of Detroit, 524 B.R. 147,2 13 (Bank:r. E.D. Mich. 20 14). HCCA and Vi parties are convinced

       11 in good faith that dismissal of the Chapter 9 petition and plan at this stage is not in the best interests of

       12 the creditors and would manifestly harm if not destroy the Southern Inyo Hospital and harm the

       13 community. The creditors stand to gain significantly more through an orderly resolution of the debts

       14 of the District than they do in multiplicative, competing state court actions. This is particularly true

       15 since dismissal of the Chapter 9 case would virtually ensure that the community would be denied the

       16 continued operation of the District as an ongoing hospital. Further, the Chapter 9 plan sets forth

       17 numerous potential bases through which the District can increase its revenue generation, which should

       18 ultimately lead to a more full repayment of its debts.

       19           These Creditors reserve all and do not waive any of their rights.

       20           This is to say nothing about the imp01iance of the District to the people living and traveling in

       21   and near the District.     Southern Inyo County is drastically underserved as to healthcare, and the

       22   shutting down of a hospital in this paii of the state has potential serious and drastic impacts on the

       23   lives of the people in this area, who would lack access to basic medical cai·e. This is a large part of the

       24 reason why HCCA and Vi worked so hard to keep operations afloat at a time when no other entities

       25   would help support the District's operations. In short, neither HCCA nor Vi believes that this Chapter

       26   Ill

       27 Ill

       28   Ill

            {7977/002/01031585.DOCX}                             3
                       CREDJTORS' RESPONSE TO ORDER TO SHOW CAUSE AND OPPOSITION TO DISMISSAL
Filed 11/20/19                                     Case 16-10015                                            Doc 784


        1 9 case should be dismissed and the proposed Plan is in the best interests of all concerned.

        2

        3   Dated: November 20, 2019                            Respectfully submitted,

        4                                                       WANGER JONES HELSLEY PC
        5

        6                                                       By:      ~ ~
                                                                      Oliver W. Wanger
        7                                                             Christopher A. Lisieski
                                                                      Attorneys for Creditors, HEALTHCARE
        8                                                             CONGLO MERATE ASSOCIATES, LLC
                                                                      and VI HEALTHCARE FINANCE, INC.
        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26
       27

       28

            (7977/002/0 I031585 .DOCX}                         4
                        CREDITORS' RESPONSE TO ORDER TO SHOW CAUSE AND OPPOSITION TO DISMISSAL
